1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                            NO. 30,914 consolidated
10                                                               with NO. 30,992
11 ROBERT ROMERO,

12          Defendant-Appellant.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Charles W. Brown, District Judge

15   Gary K. King, Attorney General
16   Santa Fe, NM
17   M. Anne Kelly, Assistant Attorney General
18   Albuquerque, NM

19 for Appellee

20 Jacqueline L. Cooper, Acting Chief Public Defender
21 Santa Fe, NM

22 for Appellant
23                                 MEMORANDUM OPINION

24 WECHSLER, Judge.

25          Defendant appeals the revocation of his probation. In our notice, we proposed
1 to reverse and remand for a new hearing because evidence of drug test results was

2 admitted at the probation revocation hearing without a proper foundation. The State

3 has responded that it will not be filing a memorandum opposing our proposal.

4       Therefore, for the reasons stated in the calendar notice, we reverse and remand

5 for a new probation revocation hearing.

6       IT IS SO ORDERED.



7                                               _______________________________
8                                               JAMES J. WECHSLER, Judge
9 WE CONCUR:



10 ______________________________
11 LINDA M. VANZI, Judge



12 ______________________________
13 J. MILES HANISEE, Judge




                                            2